Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed on 5/6/2022 have been fully considered but they are not persuasive. The reason set forth below.

REMARKS
1.   	On pages 10-12 of the remark Applicant argued prior art fails to teach the claimed limitation “receiving, from the network entity, a control message including an indication of a first physical layer parameter and an identifier of a first component carrier, wherein the identifier is selected from a set of identifiers that correspond to respective component carriers within the first component carrier group and the second component carrier group” and further argued that a common identifier for a CC grouping does not teach or suggest “an identifier of a first component carrier, wherein the identifier is selected from a set of identifiers that correspond to respective component carriers within the first component carrier group and the second component carrier group 	
 	
In response:
 	The examiner respectfully disagrees. Prior art Chen discloses both the common identifier and the identifier of the component carrier. Common identifier (i.e 011) at Fig.6 and description of Fig.6 at [0055] is used to indicate a particular group. Fig.5; [0054] discloses an identifier of a component carrier. Fig.5; [0054] discloses indicator carrier2, carrier 3 represent the CC2 and CC3 respectively. Here carrier2 corresponds to the identifier of the CC2 and carrier3 corresponds to the identifier of the CC3. [0058] discloses parameter of each individual component carrier (i.e the DRX cycle of the CC CC1 is 200 .mu.s, and the on duration thereof is 20 .mu.s and the DRX cycle of the CC CC2 is 200 .mu.s, and the on duration thereof is 40 .mu.s) means each component carrier is identified individually. 
 	For the above reasons, examiner maintains the rejection

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-4, 6-16, 18-26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0100382 to He et al. (hereinafter He) in view of U.S. Pre-Grant Publication US 2013/0058233 A1 to Kim et al. (hereinafter Kim) in view of U.S. Pre-Grant Publication US 2010/0322175 A1 to Chen et al. (hereinafter Chen)


As to claims 1, 14 and 29-30, He discloses a method for wireless communication at a user equipment (UE), comprising:
receiving, from a network entity, a component carrier group configuration indicating a first component carrier group comprising a first plurality of component carriers grouped together for component carrier management and a second component carrier group comprising a second plurality of component carriers grouped together for component carrier management (He; Fig.9: 906, 908 [0059]-[0061] shows and discloses of receiving configuration information that includes plurality of CC groups);
communicating with the network entity over the first plurality of component carriers according to the first physical layer parameter (He; [0064] discloses a particular transmission mode is applied to a CC group means all the CCs of the group is using the same transmission mode for communication with the base station)
He discloses plurality of groups, but fails to disclose of activating a group. However, Kim discloses 
receiving, from the network entity, an activation message indicating an activation of the first component carrier group for carrier aggregation communications between the UE and the network entity (Kim; Fig.5: 515; [0100] discloses of receiving  a carrier indication 515 and based on the carrier indication a particular group is activated)    
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to activate a particular group so that UE can communicate with base station with the CCs of that group and thus using the limited resources in an effective way by not activating all the CCs
He-Kim discloses component carrier group that includes the component carriers with the same parameter. He-Kim fails to explicitly disclose a particular parameter which is applicable to one group, but not applicable to another group. However, Chen discloses
receiving, from the base station network entity, a control message including an indication of a first physical layer parameter and an identifier of a first component carrier, wherein the identifier is selected from a set of identifiers that correspond to respective component carriers within the first component carrier group and the second component carrier group, and wherein, based at least in part on the identifier and the first component carrier being within the first component carrier group, the first physical layer parameter is applicable to each of the first plurality of component carriers in the first component carrier group, but not applicable to each of the second plurality of component carriers in the second component carrier group (Chen; Fig. 6; [0055] discloses common identifier (i.e 011) is used to indicate a particular group. Fig.5; [0054] discloses an identifier of a component carrier. Fig.5; [0054] discloses indicator carrier2, carrier 3 represent the CC2 and CC3 respectively. Here carrier2 corresponds to the identifier of the CC2 and carrier3 corresponds to the identifier of the CC3. [0058] discloses parameter of each individual component carrier (i.e the DRX cycle of the CC CC1 is 200 .mu.s, and the on duration thereof is 20 .mu.s and the DRX cycle of the CC CC2 is 200 .mu.s, and the on duration thereof is 40 .mu.s) means each component carrier is identified individually. Chen; at [0038] discloses a UE receiving indication of a physical layer parameter for a CC_GRP_1 and this parameter is not applied to the CC_GRP_2
It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the claimed invention. One would be motivated to combine the teachings in order to apply a particular parameter to a group of component carriers so that the group can transmit and receive data using the parameter and thus provide a QoS

As to claims 2 and 15, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
receiving, from the network entity, a configuration message indicating a configuration of a set of component carriers for carrier aggregation, wherein the set of component carriers comprises the first plurality of component carriers and a second plurality of component carriers, and wherein the configuration message further indicates an assignment of the first plurality of component carriers to the first component carrier group (Chen; [0036]; [0038]).

As to claims 3, the rejection of claim 2 as listed above is incorporated herein. In addition Kim- He-Kim -Chen discloses wherein the configuration message comprises an indication identifying that the first plurality of component carriers is assigned to the first component carrier group (Chen; [0036]; [0038]).

As to claims 4, the rejection of claim 2 as listed above is incorporated herein. In addition Kim- He-Kim -Chen discloses wherein the first physical layer parameter comprises a transmission mode (TM) parameter, a K0 delay parameter, a K1 delay parameter, a K2 delay parameter, a K3 delay parameter, or a bandwidth part (BWP) configuration parameter, or any combination thereof (Chen; Fig.5; [0054] shows and discloses parameter includes On Duration, DRX cycle etc corresponds to transmission mode parameter. Here Chen is applied for the 1st alternative)

As to claims 6, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
 	receiving, from the network entity, a second activation message activating the second component carrier group, the first plurality of component carriers being a subset of the second plurality of component carriers (He; [0060]-[0064]),  wherein the communicating comprises:
 	communicating with the network entity over a remaining subset of the second plurality of component carriers based at least in part on receiving the second activation (He; abstract; [0052]; [0053]; [0060]-[0064]).

As to claims 7, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
receiving, from the network entity, a configuration message indicating an assignment of a second plurality of component carriers to a second component carrier group (Chen; [0036]; [0038]);
receiving, from the network entity, a second activation message activating the second component carrier group, wherein the communicating comprises:
communicating with the network entity over the second plurality of component carriers based at least in part on receiving the second activation message (Chen; [0036]; [0038]).

As to claims 8, the rejection of claim 7 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising: 
receiving, from the network entity, a second physical layer parameter for the second component carrier group, the second physical layer parameter applicable to each of the second plurality of component carriers in the second component carrier group (Chen; [0036]; [0038])., wherein the communicating comprises:
 	communicating with the network entity over the second plurality of component carriers according to the second physical layer parameter (Chen; [0036]; [0038])..

As to claims 9, the rejection of claim 1 as listed above is incorporated herein. In addition Hei-Kim -Chen discloses wherein each component carrier of the first plurality of component carriers is associated with an index, the method further comprising:
determining that the first plurality of component carriers is assigned to the first component carrier group based at least in part on a respective index of each of the first plurality of component carriers (Chen; [0036]; [0038]).

As to claims 10, the rejection of claim 9 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein a configuration message comprises an indication of at least one index of the first plurality of component carriers (Chen; [0036]; [0038]).

As to claims 11, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein the first component carrier group is selected from a set of supported groups that is based at least in part on a configured number of component carriers, wherein each group of the set of supported groups comprises 2n component carriers, n being an integer greater than zero (Chen; [0036]; [0038]. Each group includes 2 CCs. If n is 1, then 2n is 2).

As to claims 12, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising: receiving, from the network entity, a reconfiguration message; reconfiguring radio resource information for the first plurality of component carriers based at least in part on receiving the reconfiguration message (Chen; [0036]; [0038]).

As to claims 13, the rejection of claim 12 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein reconfiguring the radio resource information comprises:
adding a third component carrier to the first component carrier group (Chen; [0036]; [0038]. Here Kim is applied for the 1st alternative).; or
removing a fourth component carrier from the first component carrier group 

As to claims 16, the rejection of claim 15 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein the second plurality of component carriers is assigned to a second component carrier group, and wherein the configuration message indicates an assignment of the second plurality of component carriers to the second component carrier (Chen; [0036]; [0038]).

As to claims 18, the rejection of claim 15 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein the set of component carriers is selected from a plurality of component carrier groups, each component carrier group comprising 2n component carriers of the set of component carriers, n being an integer greater than zero (Chen; [0036]; [0038]. Each group includes 2 CCs. If n is 1, then 2n is 2).

As to claims 19, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
measuring channel conditions for the first component carrier group (Kim; [0155]; [0157] discloses of measuring channel condition).

As to claims 20, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
transmitting, to the UE, a reconfiguration message for the first component carrier group (Chen; [0036]; [0038]);
reconfiguring radio resource information for the first plurality of component carriers (Kim; [0204] discloses of reconfiguration of CC).

As to claims 21, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein each component carrier of the first plurality of component carriers is associated with an index, wherein each component carrier of the first plurality of component carriers is assigned to the first component carrier group based at least in part on a respective index, and wherein the activation message comprises an indication of at least one index of the first plurality of component carriers (Chen; [0036]; [0038])

As to claims 22, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein the first plurality of component carriers comprises 2n component carriers, n being an integer greater than zero (Chen; [0036]; [0038]).

As to claims 23, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses wherein a configuration message indicates an assignment of the subset of the second plurality of component carriers to the first component carrier group (Chen; [0036]; [0038])

As to claims 24, the rejection of claim 14 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
transmitting, to the UE, a second activation message activating the second component carrier group,  the first plurality of component carriers being a subset of the second plurality of component carriers (He; [0060]-[0064]),  wherein the communicating comprises:
communicating with the UE over a remaining subset of the second plurality of component carriers based at least in part on transmitting the first activation message (He; abstract; [0052]; [0053]; [0060]-[0064]).

As to claims 25, the rejection of claim 16 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising:
transmitting, to the UE, a second activation message indicating an activation of the second component carrier group (Kim; [0100]), wherein the communicating comprises:
communicating with the UE over the second plurality of component carriers based at least in part on transmitting the second activation message (Kim; [0100]).

As to claims 26, the rejection of claim 16 as listed above is incorporated herein. In addition He-Kim -Chen discloses further comprising: 
transmitting, to the UE, a second physical layer parameter for the second component carrier group, the second physical layer parameter applicable to each of the second plurality of component carriers in the second component carrier group (Chen; [0036]; [0038]), wherein the communicating comprises:
 	communicating with the UE over the second plurality of component carriers according to the second physical layer parameter (Chen; [0036]; [0038]).

As to claims 31 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition He-Kim -Chen discloses deactivating the second component carrier group for carrier aggregation communications between the UE and the network entity based at least in part on receiving the activation message (Kim; Fig.5: 515; [0100] discloses of receiving  a carrier indication 515 and based on the carrier indication a particular group is activated means another group is deactivated) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478